PS
UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF NEW YORK

 

._\-'
\@2:`\¢ _“ _L'L`, -

;'.'-\

1 a t ll
eEoRGE BRova, _
Plaintiff,
_v- 18-cv-06573 ch
oRDER

WAYNE COUNTY SHER|FF’S OFF|CE,
et a|.,

Defendants.

 

Pro se Plaintiff George Brown (“Plaintiff”), an inmate currently confined in the Attica
Correctionai Facility (“Attica”), has filed this action seeking relief pursuant to 42 U.S.C. §
1983 (“§ 1983"), Docket item 1, alleging Defendants’ deliberate indifference to his medical
needs and the excessive use of force When he was a pretrial detainee in the custody of
the Wayne County Sheriff. Plaintiff has also submitted an application to proceed in forma
pauperis With a signed authorization, Docket item 2, and i\/lotion to appoint counsel,
Docket item 3.

Because the Plaintiff has met the statutory requirements of 28 U.S.C. § 1915(a)
and filed the required authorization, he is granted permission to proceed in forma
pauperis. Therefore, under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a), this Court is
required to conduct an initial screening of the Complaint. For the reasons that follow, the

Court finds that some of Plaintiff's claims are sufficient to proceed to service.

 

DlSCUSS|ON

|. Lega| Standard

Section 1915 "provide[s] an efficient means by which a court can screen for and
dismiss legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007)
(citing Shakur v. Se/sky, 391 F.3d 106, 112 (2d Cir. 2004)). The court shall dismiss a
complaint in a civil action in which a prisoner seeks redress from a governmental entity,
or an officer or employee of a governmental entity, if the court determines that the action
(1) fails to state a claim upon which relief may be granted or (2) seeks monetary relief
against a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1)-(2).
Generally, the court will afford a pro se plaintiff an opportunity to amend or to be heard
prior to dismissal "unless the court can rule out any possibility, however unlikely it might
be, that an amended complaint would succeed in stating a ciaim." Abbas, 480 F.3d at
639 (internai quotation marks omitted). Nevertheless, leave to amend pleadings may be
denied when any amendment would be futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112
(2d Cir. 2000).

in evaluating the Complaint, the Court must accept all factual allegations as true
and must draw all inferences in Plaintiff‘s favor. See Larkin v. Savage, 318 F.3d 138, 139
(2d Cir. 2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d Cir. 1999). "Specific
facts are not necessary," and a plaintiff "need only 'give the defendant fair notice of what
the . . . claim is and the grounds upon which it rests.' " Er/`ckson v. Pardus, 551 U.S. 89,
93, (2007) (quoting Be// Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internai

quotation marks and citation omitted)); see also Boykin v. Keycorp, 521 F.3d 202, 213

 

(2d Cir. 2008) (discussing pleading standard in pro se cases after Twomb/y: "even after
Twombly, dismissal of a pro se claim as insufficiently pleaded is appropriate only in the
most unsustainable of cases."). Although "a court is obliged to construe [pro se] pleadings
liberally, particularly when they allege civil rights violations," McEachin v. McGuinnis, 357
F.3d 197, 200 (2d Cir. 2004), even pleadings submitted pro se must meet the notice
requirements of Ru|e 8 of the Federai Ruies of Civil Procedure. Wynder v. McMahon,
360 F.3d 73 (2d Cir. 2004).

"To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the
challenged conduct (1) was attributable to a person acting under color of state law, and
(2) deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or
laws of the United States." Whalen v. County of Fu/ton, 126 F.3d 400, 405 (2d Cir. 1997)
(citing Eagleston v. Guido, 41 F.3d 865, 875-76 (2d Cir. 1994)). "Section 1983 itself
creates no substantive rights; it provides only a procedure for redress for the deprivation
of rights established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citing
City of Ok/ahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).

To establish liability against an official under § 1983, a plaintiff must allege that
individua|‘s personal involvement in the alleged constitutional violation; it is not enough to
assert that the defendant is a link in the chain of command. See McKenna v. Wright, 386
F.3d 432, 437 (2d Cir. 2004); Co/on v. Cough/in, 58 F.3d 865, 873 (2d Cir. 1995).
l\/loreover, the theory of respondeat superior is not available in a § 1983 action. See
Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003). But a supervisory official can be
found to be personally involved in an alleged constitutional violation in one of several

ways:

 

(1) the defendant participated directly in the alleged constitutional violation,
(2) the defendant, after being informed of the violation through a report or
appeal, failed to remedy the wrong, (3) the defendant created a policy or
custom under which unconstitutional practices occurred, or allowed the
continuance of such a policy or custom, (4) the defendant was grossly
negligent in supervising subordinates who committed the wrongful acts, or
(5) the defendant exhibited deliberate indifference to the rights of inmates
by failing to act on information indicating that unconstitutional acts were
occurring

COlon, 58 F.3d at 873 (citing Wright V. Smifh, 21 F.3d 496, 501 (2d Cir. 1994)).

l|. Plaintiff’s A|iegations

Plaintiff alleges that he was assaulted by investigator Roger LeClair and “five or
six other Wayne County Sheriffs Office employees" on October 6, 2016. Docket item 1
at 3. The assault, which lasted for about one minute, occurred in an interrogation room
at the Wayne County Sheriff’s Office at the end of an interview conducted by Defendant
LeClair. /d. at 2-3. “During the assault, LeClair struck the plaintiff, took the plaintiff to the
floor and stood on [Plaintiff’s] neck while the other Wayne County Sheriffs employees
assaulted” him. ld. at 3. Plaintiff was then held in custody on burglary charges for two
weeks and denied medical care for the injuries that he suffered during the assault. ld. at
3-4. Upon being released on bail, Plaintiff was treated at an urgent care facility and
diagnosed with a torn rotator cuff in his right shoulder. ld. at 4. He also suffered a split

lip, black eye, and various bruises. /d.

|l|. Ana|ysis

A. Due Process C|aims
in light of Plaintiff’s status as a pretrial detainee at the time of the alleged incident,

the Court reviews his claim under the Fourteenth Amendment due process standard

4

 

rather than under the Eighth Amendment standard applicable to a sentenced prisoner.

See Darnell v Pineiro, 849 F3d 17, 33 (2d Cir. 2017) (discussing the impact of Kings/ey

v. Hendrickson, _ U.S. __, 135 S.Ct. 2466 (2015) on Eighth Amendment claims). “[A]

pretrial detainee must show only that the force purposely or knowingly used against him

was objectively unreasonable.” Kingsley, 135 S. Ct. at 2473 (2015). Factors bearing on

the “on the reasonableness or unreasonableness of the force used” include the following:
the relationship between the need for the use of force and the amount of

force used; the extent of the plaintiffs injury; any effort made by the officer

to temper or to limit the amount of force; the severity of the security problem

at issue; the threat reasonably perceived by the officer; and whether the

plaintiff was actively resisting
ld. (citing Graham v. Connor, 490 U.S. 386, 396 (1989) (a court must consider the “facts
and circumstances of each particular case.”)); see also Hudson v. McMi/lian, 503 U.S. 1,
4 (1992) (finding that the absence of serious injury may be relevant but does not alone
defeat an excessive force claim).

The allegations here, considered in the light most favorable to Plaintiff, sufficiently
state a due process violation against the named Defendants for their use of force.
Plaintiff’s claims for inadequate medical care, however, are dismissed with leave to
amend.

“[T]he Due Process C|ause of the Fourteenth Amendment protects pretrial
detainees from inadequate medical care by the state.” Moran v. Livingston, 155 F. Supp.
3d 278, 287 (VV.D.N.Y. 2016). Such a claim requires a plaintiff to allege facts to show
that the defendant was deliberately indifferent to his or her serious medical needs. See

Este//e v. Gamb/e, 429 U.S. 97, 104-05 (1976); Ross v. Ke/ly, 784 F. Supp. 35, 43-44

(W.D.N.Y.), aff'd, 970 F.2d 896 (2d Cir.), Cerf. denied, 506 U.S. 1040 (1992). The Court

 

must first consider whether the pleadings establish that Plaintiff‘s medical needs are
objectively serious. “A serious medical condition exists where ‘the failure to treat a
prisoner’s condition could result in further significant injury or the unnecessary and
wanton infliction of pain.’ ” Harrison v. Bark/ey, 219 F.3d 132, 136-137 (2d Cir. 2000)
(quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internai quotation marks
omitted)); See also Lawrence v. Evans, 136 F. Supp. 3d 486, 489 (W.D.N.Y. 2015) (“An
objectively ‘serious medical need’ is one which presents “a condition of urgency” that may
result in “death, degeneration, or extreme pain.") (quoting Hathaway v. Cough/in, 37 F.3d
63, 66 (2d Cir.1994), cert. denied, 513 U.S. 1154 (1995)), aff'd, 669 F. App'x 27 (2d Cir.
2016) (summary order).

Second, the Court must consider whether the pleadings allege the deliberate
indifference of the Defendants named in the Complaint. To sustain such a claim under
the Fourteenth Amendment, a pretrial detainee must allege that “the defendant-official
acted intentionally to impose the alleged condition, or recklessly failed to act with
reasonable care to mitigate the risk that the condition posed to the pretrial detainee even
though the defendant-official knew, or should have known, that the condition posed an
excessive risk to health or safety.” Damel/, 849 F.3d at 35.

Here, Plaintiff alleges the complete denial of treatment for his shoulder injury for
two weeks when he was in the custody of the Wayne County Sheriff’s Office. Even
assuming that Plaintiff’s rotator cuff tear was objectively serious and required treatment
within that two-week period, the pleadings are overly vague and conclusory as to the

issue of Defendants’ deliberate indifference lt is unclear which of the named Defendants,

 

if any, were actually aware of Plaintiff’s serious condition and denied him medical care.

As such, the pleadings must be amended

B. Municipa| Liability

The Court finds that Plaintiff’s claims against the Wayne County Sheriff’s Office,
as well as any official capacity claims against the remaining Defendants, are also subject
to dismissal.

First, the Wayne County Sheriff’s Office “is merely an administrative arm of the
County [of Wayne, and] it lacks the capacity to be sued in this action.” S.W. by J.W. v.
Warren, 528 F. Supp. 2d 282, 303 (S.D.N.Y. 2007). Therefore, the Court will liberally
construe this claim as one against Wayne County. The Sheriff’s Office is dismissed from
the action, and Wayne County, the real party in interest, shall be substituted as a
Defendant. Second, although municipalities are considered “persons” for purposes of 42
U.S.C. § 1983, Wayne County, as well as Sheriff Virts and the Sheriff’s deputies in their
official capacities, may not be held liable under§ 1983 unless the challenged action was
performed pursuant to a municipal policy or custom. See Monell v. Dep't of Soc. Servs.
of City of New York, 436 U.S. 658, 694 (1978). Municipalities are not subject to § 1983
liability solely on the basis of a respondeat superior theory. See id.; Collins v. City of
HarkerHeights, 503 U.S. 115, 121 (1992). To hold a municipality liable in a § 1983 action,
a plaintiff is required to plead and prove three elements: (1) an official custom or policy
that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional right, Zahra
v. Town of Southo/d, 48 F.3d 674, 685 (2d Cir. 1995) (citations and quotations omitted);

see Gott/ieb v. County of Orange, 84 F.3d 511, 518 (2d Cir. 1996) (“ln order to establish

 

the liability of a municipality in an action under § 1983 for unconstitutional acts by a
municipal employee below the policymaking |evel, a plaintiff must show that the violation
of his constitutional rights resulted from a municipal custom or policy”).

At this early stage, Plaintiff’s allegations do not establish a claim of municipal
liability against Wayne County or the remaining Defendants in their official capacities
l\lloreover, Sheriff Virts is a supervisory Defendant against whom there are no allegations
of personal involvement Consequently, these claims must be dismissed ln light of
Plaintiff’s pro se status, he is granted leave to file an amended complaint Should Plaintiff
decide to file an amended compiaint, he is also directed to include as much information
about the John Doe Defendants as possible, including physical descriptions with

approximates ages and any other identifying information.

C. John Doe Defendants

Pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), the Court requests that
the Attorney General of the State of New York ascertain, if possible at this time, the full
names and addresses of the John Doe Defendants. The Attorney General need not
undertake to defend or indemnify these individuals at this juncture. This Order merely
provides a means by which Plaintiff may name and properly serve these Defendants as
instructed by the Second Circuit in \/alentin.

The Attorney General is hereby requested to produce the information specified
above regarding the identity of these Defendants within 35 days. Once this information
is provided to the Court, the Amended Complaint shall be deemed amended to reflect the

full name of John Does #1-10.

 

D. Motion to Appoint Counsel

Finally, in considering Plaintiff’s request for the appointment of counsel, the Court
must first determine whether his position seems likely to be of substance if any claim
meets this threshold requirement, the Court shall then consider a number of other factors
in making its determination See Hodge \/. Po/ice Officers, 802 F.2d 58, 61 (2d Cir. 1986).
This action was only recently commenced Therefore, Defendants have not yet
responded to Plaintiff’s ailegations. The only facts upon which this Court may base its
decision are those portions of the Complaint where Plaintiff states the facts surrounding
his claim. Thus, the Court lacks sufficient information at this stage to consider the factors
set forth in Hodge. Plaintiff’s Motion for appointment of counsel is therefore denied

without prejudice as premature. Docket item 3.

CONCLUS|ON

For the reasons discussed above, Plaintiff’s Motion to proceed in forma pauperis
is granted Docket item 2. The Wayne County Sheriff’s Office is terminated from this
action and substituted with Wayne County as a Defendant.1 Plaintiff’s inadequate
medical care and official capacity claims and his claims against Wayne County and Sheriff
Virts are dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A unless he files an
amended complaint within 45 days of entry of this Order in which he includes the
necessary ailegations, only as indicated above, in a manner that complies with Ruies 8

and 10 of the Federai Ruies of Civil Procedure.

 

1 The Clerk of Court is directed to amend the Caption according|y.
9

 

Plaintiff is advised that an amended complaint would completely replace his prior
Complaint in this action and “render[] it of no legal effect.” Arce v. Walker, 139 F.3d 329,
332 n. 4 (2d Cir. 1998) (quoting lnt’l Contro/s Corp. v. \/esco, 556 F.2d 665, 668 (2d Cir.
1977)). Therefore, an amended complaint must include all allegations against each of
the named Defendants so that the amended complaint may stand alone as the sole
complaint to be answered

ORDER

 

lT HEREBY lS ORDERED that Plaintiff’s l\llotion to proceed in forma pauperis is
granted;

FURTHER, that Plaintiff’s i\llotion for appointment of counsel is denied without
prejudice;

FURTHER, the Wayne County Sheriff’s Office is terminated from this action and
substituted with Wayne County as a Defendant;

FURTHER, pursuant to Va/entin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), the Office
of the Attorney General of the State of New York is requested to provide the full names
of the John Doe Defendants and their addresses for service;

FURTHER, that the Cierk of Court is directed to send to Plaintiff with this Order a
copy of the Complaint, a blank § 1983 complaint form, and the instructions for preparing
an amended complaint;

FURTHER, that in the event Plaintiff does not file an amended complaint in the
manner permitted above, the Cierk of Court is directed to cause the United States l\/larshal

to serve copies of the Summons, Complaint, and this Order upon Defendants LeClair and

10

 

John Does #1-10, once identified, without Plaintiff’s payment therefor, unpaid fees to be
recoverable if this action terminates by monetary award in Plaintiff’s favor;

FURTHER, the Cierk of Court is directed to fonNard a copy of this Order to Ted
O’Brien, Assistant Attorney General in Charge, Rochester Regionai Office at
Ted.O’Brien@ag.ny.gov; and

FURTHER, pursuant to 42 U.S.C. § 1997e(g)(2), Defendants are directed to
respond to the Complaint upon service.

SO ORDERED.

 

DATED: DE(’/~ / ‘ll ,2018

Rochester, NY

 

11

 

